           Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 1 of 9




 1                                                 HONORABLE J. RICHARD CREATURA

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   ROBERT RUSSELL, individually,               Case No. 2:20-cv-00263-RSM-JRC
10                    Plaintiff,                 PLAINTIFF’S REPLY IN SUPPORT OF
                                                 MOTION FOR PRELIMINARY
11            v.                                 INJUNCTION AGAINST JOSEPH SAMEC
12   JOSEPH SAMEC, individually; SEAN
     BISHOP, individually; and JOHN DOES 1-10,   NOTED FOR CONSIDERATION: JUNE 5,
13                                               2020
                      Defendants.
14

15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION OF MOTION FOR                BUCHALTER
                                                                     1420 FIFTH AVENUE, SUITE 3100
     PRELIMINARY INJUNCTION AGAINST JOSEPH SAMEC                       SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-RSM-JRC                                    TELEPHONE: 206.319.7052


     BN 40801796v1
          Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 2 of 9
                                 TABLE OF CONTENTS

                                                                                                                                           Page



 1   INTRODUCTION .............................................................................................................. 1

 2   ARGUMENT ...................................................................................................................... 2

 3             1.         The evidence establishes that Samec used fictitious accounts to target
                          Russell with outrageous material and painted him in a false light. ............. 2
 4
               2.         Samec’s extreme and outrageous conduct caused severe emotional distress
 5                        to Russell. .................................................................................................... 3

 6             3.         Samec has no First Amendment right to target Russell with outrageous
                          and tortious conduct. ................................................................................... 4
 7
               4.         Samec’s irrelevant and unsupported factual assertions should not divert
 8                        the Court’s attention from his tortious conduct. ......................................... 5

 9   CONCLUSION ................................................................................................................... 6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION OF MOTION FOR                                                                BUCHALTER
                                                                                                                    1420 FIFTH AVENUE, SUITE 3100
     PRELIMINARY INJUNCTION AGAINST JOSEPH SAMEC - i                                                                  SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-RSM-JRC                                                                                   TELEPHONE: 206.319.7052


     BN 40801796v1
            Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 3 of 9




 1                                           INTRODUCTION

 2               In opposition to the proposed preliminary injunction, defendant Joseph Samec raises

 3   numerous red herring arguments, all of which are either unsupported by evidence or irrelevant.

 4   This see-what-sticks approach fails for numerous reasons.

 5               First, the overwhelming weight of the actual evidence (including Samec’s own

 6   admissions) establishes that Samec published outrageous information about Russell. Indeed,

 7   while he denies that he created and/or originally published the offending material under the

 8   “Ben Theiven” and “Dave Snothere” social media accounts, Samec does admit that he

 9   republished those materials. 1 Moreover, the evidence demonstrates that he used the fictitious

10   accounts to publish the materials all from his home in California. As such, this Court should

11   enjoin him from continuing to publish that material.

12               Second, Samec’s publications have caused Russell’s emotional distress, and Samec

13   cannot lay the blame elsewhere. Although he argues that his allegations mirror the SEC

14   complaint (which he claims caused the harm to Russell), this bald assertion ignores the facts.

15   Neither the SEC complaint nor any pleading cited by Samec contains criminal allegations

16   against Russell or lewd depictions of him. Indeed, the offending posts do not even concern the

17   SEC civil suit. Instead, Russell’s acquaintances have confronted him specifically about the

18   outrageous publications after either Samec contacted them or they saw one of his social media

19   posts.

20               Third, the First Amendment does not protect Samec’s outrageous and tortious conduct,

21   enjoining this particular conduct (i.e., continuing to publish specific material) is neither vague

22   nor overbroad, and the relief sought does not prevent Samec from engaging in protected speech.

23   Although Samec asserts the First Amendment protects his statements, publishing lewd images

24   of Russell does not serve the public interest nor does it implicate constitutional concerns.

25   Indeed, these lewd depictions have no social value and so the public interest weighs in favor of

26   1
         Dkt. # 32 at p. 9.
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION OF MOTION FOR                             BUCHALTER
                                                                                  1420 FIFTH AVENUE, SUITE 3100
     PRELIMINARY INJUNCTION AGAINST JOSEPH SAMEC - 1                                SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-RSM-JRC                                                 TELEPHONE: 206.319.7052


     BN 40801796v1
         Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 4 of 9




 1   an injunction.

 2            Lastly, this Court should not allow Samec to divert its attention from his tortious

 3   conduct with immaterial and unsupported allegations. Samec admits to publishing the false and

 4   outrageous material, and this Court should enjoin him from continuing to target Russell with

 5   the same publications.

 6                                                   ARGUMENT

 7       1. The evidence establishes that Samec used fictitious accounts to target Russell with
            outrageous material and painted him in a false light.
 8

 9            That Samec denies he controls the social media accounts under the guise of “Ben

10   Thieven” and “Dave Snothere” is of no moment, as he admits to publishing the offensive

11   material. 2 Even without this admission, the evidence establishes that Samec indeed maintains

12   these fictitious accounts, which he used to target Russell with outrageous material and to paint

13   him in a false light. The accounts had multiple IP addresses in common, which were traced to

14   Samec’s home in Covina, California. 3 Not only do these accounts have the same IP location,

15   they were opened within days of each other, have friends or followers in common, share

16   background templates and control features, and acted in concert by sharing and reposting each

17   other’s content within minutes of each other.4 As such, this Court should enjoin Samec from

18   continuing to publish the offensive material.

19            Samec’s challenge to this evidence is unpersuasive.5 First, he argues that Adams does

20   not have the expertise to determine the location of an IP address. In doing so, he asserts that the

21   IP locaters used by Adams is unsophisticated, free, and cannot “attest to any greater than 50%

22   accuracy at best.”6 But this argument only reveals his own lack of expertise about networking

23   2
       Dkt. # 32 at p. 9.
     3
       Dkt. # 25 at ¶¶4-8.
24   4
       Ibid.
     5
       Although Samec also alleges that Chris Adams is business partners with two of Russell’s co-defendants, he offers
25   no evidence to support this allegation or his conclusion that Adams is biased. Accordingly, this Court should
     disregard Samec’s unsupported assertions as to the evidence against him.
26   6
       Dkt. # 32, at p. 6.
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                                       BUCHALTER
                                                                                              1420 FIFTH AVENUE, SUITE 3100
     INJUNCTION AGAINST JOSEPH SAMEC-2                                                          SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-JRC                                                                 TELEPHONE: 206.319.7052


     BN 40801796v1
         Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 5 of 9




 1   and IP addresses. A person could not become a Cisco Certified Network Professional without

 2   a depth of understanding and knowledge about Internet Protocol (“IP”) addresses. And while

 3   some IP locaters can be accessed free online, Samec provides no evidence to support his

 4   assertion regarding the accuracy or sophistication of the specific tool used by Adams, or why

 5   the cost of the tool is determinative. Nor does Samec explain his own purported expertise in

 6   such matters.

 7            Adams, by contrast, has such expertise, as evidenced by his declaration. And he has

 8   determined that the fictitious accounts originated from Samec’s residence. Samec has offered

 9   no legal authority, evidence, or expert testimony to challenge his opinion. The Ninth Circuit

10   has rejected challenges to expert testimony when the challenger does not submit evidence to

11   support it.7 As such, this Court should likewise reject Samec’s lay interpretation of Adams’

12   expert analysis.

13            Second, Samec contends that he did not receive a copy of the subpoena used to obtain

14   records and so he cannot adequately respond to the claims against him. This, of course, is

15   nonsense. The documents were obtained before this action was filed. As such, it is unclear how

16   the FRCP apply. Samec has no authority or evidence to support his attack on Adams’ expert

17   testimony, and this Court should enjoin Samec from publishing further outrageous material

18   about Russell.

19       2. Samec’s extreme and outrageous conduct caused severe emotional distress to
            Russell.
20

21            Samec’s publications do not arise out of the lawsuits naming Russell as a defendant. As

22   such, Samec’s argument that any harm to Russell results not from his bad conduct, but from the

23   SEC and other civil lawsuits, fails. First, Russell has made clear that Samec’s conduct and

24   outrageous depictions have caused him emotional distress, not the allegations in the SEC

25   7
      See Kremlingson v. Saul, 800 Fed. Appx. 531, 532–33 (9th Cir. 2020) (rejecting challenge to expert testimony
     because challenger had failed to support challenge with any expert analysis or declaration and instead offer only
26   her lay interpretation).
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                                       BUCHALTER
                                                                                              1420 FIFTH AVENUE, SUITE 3100
     INJUNCTION AGAINST JOSEPH SAMEC-3                                                          SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-JRC                                                                 TELEPHONE: 206.319.7052


     BN 40801796v1
         Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 6 of 9




 1   lawsuit. Multiple people have confronted Russell, including friends, potential business partners,

 2   and other acquaintances, after either Samec contacted them directly or they saw one of his social

 3   media publications.

 4           Second, Samec’s allegations do not mirror past public allegations. Neither the SEC

 5   complaint nor the two other complaints cited by Samec contain criminal allegations against

 6   Russell. And none of the pleadings contain lewd depictions of Russell. Samec, by contrast, has

 7   brazenly accused Russell of committing numerous felonies, and has posted lewd depictions of

 8   Russell on the internet. Indeed, if Samec’s concerns were about informing the public about the

 9   SEC lawsuit and other civil suits, as he claims, he would not have posted inaccurate information

10   and spread the false and inflammatory claims.

11       3. Samec has no First Amendment right to target Russell with outrageous and
            tortious conduct.
12

13           The relief sought by the preliminary injunction is neither overbroad nor vague, but

14   concerns twelve specific publications. It also does not infringe on Samec’s First Amendment

15   rights or limits his ability to discuss the allegations against Russell. Publishing false and lewd

16   images of Russell, however, does not serve the public interest nor does it implicate First

17   Amendment concerns. Indeed, Samec does not explain how publishing lewd and demeaning

18   pictures of Russell informs the public about the allegations against him. Nor does Samec

19   explain how providing false information to the public furthers its interest.

20           And even if the allegations against Russell concern the public, nothing in the proposed

21   preliminary injunction prevents Samec from discussing these specific allegations. It only

22   precludes Samec from continuing to publish the false, outrageous, and lewd materials, none of

23   which serve the public interest or implicate First Amendment concerns. So while he may freely

24   discuss the allegations against Russell, Samec does not have a First Amendment right to publish

25   outrageous and lewd depictions of Russell along with false information about him.

26
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                             BUCHALTER
                                                                                    1420 FIFTH AVENUE, SUITE 3100
     INJUNCTION AGAINST JOSEPH SAMEC-4                                                SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-JRC                                                       TELEPHONE: 206.319.7052


     BN 40801796v1
         Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 7 of 9




 1       4. Samec’s irrelevant and unsupported factual assertions should not divert the
            Court’s attention from his tortious conduct.
 2
             Throughout his opposition, Samec makes numerous irrelevant and unsupported factual
 3
     assertions that have no bearing on this motion. He claims, for instance, that on April 29, 2020
 4
     at RTSI’s bankruptcy meeting in Nevada, Griffithe testified that Russell accepted on behalf of
 5
     SMRB up to $4 million dollars from RTSI. Griffithe also purportedly provided bank supporters
 6
     to support this testimony. But Samec does not explain how this out-of-state proceeding relates
 7
     to the preliminary injunction. Nor he does not provide any evidence to support these claims.
 8
     Indeed, his sole basis for this conclusion appears to rest on Griffithe’s testimony at a bankruptcy
 9
     meeting for which he provides no evidence.
10
             Samec also submits and cites at length to a contract that purports to be between him and
11
     Russell, an unauthenticated report purportedly prepared by Washington State Liquor and
12
     Cannabis Board, but does not explain its relevance to the preliminary injunction. Indeed, these
13
     allegations have no bearing on the contents of Samec’s false publications. Moreover, Russell
14
     never agreed to enter into any contract with Samec or any other third-party investors. The
15
     contract submitted by Samec has no validity as Russell’s signature was forged. Indeed, a
16
     handwriting expert has confirmed this fact.
17
             Likewise, Samec claims that Griffithe filed a petition for a restraining order against
18
     Samec in California, “using the same baseless allegations and IP addresses.” Although he offers
19
     a document purporting to be an order denying the petition, neither that document nor Samec
20
     provide any insight about Griffithe’s specific allegations or substantiate Samec’s allegations.
21
     So this Court should disregard it.
22
             Lastly, this Court should disregard Samec’s insinuation regarding social media posts
23
     concerning him. Not only are the postings unauthenticated and lack foundation, but they are
24
     immaterial to Russell’s claims in this case. And does Samec even attempt to explain why these
25
     purported postings are relevant here. While there is no question that these postings are
26
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                           BUCHALTER
                                                                                  1420 FIFTH AVENUE, SUITE 3100
     INJUNCTION AGAINST JOSEPH SAMEC-5                                              SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-JRC                                                     TELEPHONE: 206.319.7052


     BN 40801796v1
           Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 8 of 9




 1   deplorable, Russell has had no part in them and they certainly do not excuse Samec’s actions

 2   against Russell.8 Therefore, this Court should disregard any unsubstantiated allegations and

 3   enjoin Samec from targeting Russell further with outrageous and tortious conduct.

 4                                                   CONCLUSION

 5              Nothing within the see-what-sticks opposition refutes the evidence establishing that

 6   Samec’s conduct has caused and will continue to cause irreparable harm to Russell until this

 7   Court enjoins him. The evidence establishes that Russell will likely prevail on his false light

 8   and outrage claims against Samec, and both the equities and the public interest favor injunction

 9   relief. Therefore, the Court should issue and injunction enjoining Samec from continuing to

10   publish and republishing the offending material about Russell.

11   Dated: June 5, 2020.                                    BUCHALTER

12

13                                                           By: /s/ Brad P. Thoreson
                                                                 Brad P. Thoreson, WSBA #18190
14                                                               Teva F. Sempel, WSBA#54896
                                                                 1420 Fifth Avenue, Suite 3100
15                                                               Seattle, WA 98101-1337
                                                                 Telephone: 206.319.7052
16                                                               Email: bthoreson@buchalter.com
                                                                 Email: tsempel@buchalter.com
17
                                                                  Attorneys for Plaintiff Robert Russell
18

19

20

21

22

23

24

25

26   8
         Robert Russell’s Declaration in Support of Reply Brief, ¶2-3.
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                                    BUCHALTER
                                                                                           1420 FIFTH AVENUE, SUITE 3100
     INJUNCTION AGAINST JOSEPH SAMEC-6                                                       SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-JRC                                                              TELEPHONE: 206.319.7052


     BN 40801796v1
         Case 2:20-cv-00263-RSM-JRC Document 41 Filed 06/05/20 Page 9 of 9




 1                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on June 5, 2020, I electronically filed the preceding document with

 3   the Clerk of the Court using the CM/ECF system which will send notification to the counsel of

 4   record in this case.

 5           I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7                                                 /s/ Marci L. Brandt
                                                   Marci L. Brandt, Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR PRELIMINARY                          BUCHALTER
                                                                                 1420 FIFTH AVENUE, SUITE 3100
     INJUNCTION AGAINST JOSEPH SAMEC-7                                             SEATTLE, WA 98101-1337
     CASE NO. 2:20-CV-00263-JRC                                                    TELEPHONE: 206.319.7052


     BN 40801796v1
